      Case 2:19-cr-00362-MHT-JTA Document 38 Filed 04/21/20 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
       v.                              )          2:19cr362-MHT
                                       )               (WO)
JOHNATHAN SCOTT KELLEY                 )

                                   ORDER

      This court previously found that the sentencing of

defendant      Johnathan      Scott        Kelley   could    proceed       by

videoconferencing.          See Order (doc. no. 31).             However,

upon further consideration, and because Kelley faces a

substantial sentence, the court is not comfortable with

sentencing him entirely remotely.                   Nevertheless, the

court must take steps to minimize the risk posed by the

COVID-19 pandemic.          Accordingly, the court has decided

that the judge, Kelley, and defense counsel will appear

in   the    courtroom      for   the       sentencing,    and   that      the

remaining       participants         will      participate       in       the

sentencing by videoconferencing.                Also, because Alabama

is expected to reach its peak of COVID-19 cases this
   Case 2:19-cr-00362-MHT-JTA Document 38 Filed 04/21/20 Page 2 of 2



week, the court has postponed the sentencing until May

7, 2020, with Kelley’s consent.

    Accordingly, it is ORDERED that the sentencing will

proceed as described above.            The clerk of court shall

make arrangements for this to occur.

    DONE, this the 21st day of April, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
